


Exhibit 10.39

 

Aspen Technology, Inc.

 

2005 Stock Incentive Plan

 


PURPOSE


 

The purpose of this 2005 Stock Incentive Plan (the “Plan”) of Aspen
Technology, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Section 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including any joint venture or limited liability company) in which the Company
has a controlling interest, as determined by the Board of Directors of the
Company (the “Board”).

 


ELIGIBILITY


 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock and
other stock-based awards (each, an “Award”) under the Plan.  Each person who
receives an Award under the Plan is deemed a “Participant.”

 


ADMINISTRATION AND DELEGATION


 


ADMINISTRATION BY BOARD.  THE PLAN WILL BE ADMINISTERED BY THE BOARD.  THE BOARD
SHALL HAVE AUTHORITY TO GRANT AWARDS AND TO ADOPT, AMEND AND REPEAL SUCH
ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES RELATING TO THE PLAN AS IT SHALL
DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR
RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE
EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE
SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL DECISIONS BY THE BOARD SHALL BE
MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE FINAL AND BINDING ON ALL
PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR IN ANY AWARD.  NO
DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED BY THE BOARD SHALL
BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR UNDER THE PLAN MADE IN
GOOD FAITH.


 


APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BOARD
MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR MORE COMMITTEES
OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES IN THE PLAN TO
THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD OR THE OFFICERS
REFERRED TO IN SECTION 3(C) TO THE EXTENT THAT THE BOARD’S POWERS OR AUTHORITY
UNDER THE PLAN HAVE BEEN DELEGATED TO SUCH COMMITTEE OR OFFICERS.


 


DELEGATION TO OFFICERS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BOARD
MAY DELEGATE TO ONE OR MORE OFFICERS OF THE COMPANY THE POWER TO GRANT AWARDS TO
EMPLOYEES OR OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE SUBSIDIARY
CORPORATIONS AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE BOARD MAY
DETERMINE, PROVIDED THAT THE BOARD SHALL FIX THE TERMS OF THE AWARDS TO BE
GRANTED BY SUCH OFFICERS (INCLUDING THE EXERCISE PRICE OF SUCH AWARDS, WHICH MAY
INCLUDE A FORMULA BY WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND THE
MAXIMUM NUMBER OF SHARES SUBJECT TO AWARDS THAT THE OFFICERS MAY GRANT; PROVIDED
FURTHER THAT NO OFFICER SHALL BE AUTHORIZED TO GRANT AWARDS TO ANY “EXECUTIVE
OFFICER” OF THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY “OFFICER” OF THE COMPANY
(AS DEFINED BY RULE 16A-1 UNDER THE EXCHANGE ACT).


 


STOCK AVAILABLE FOR AWARDS


 


NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER SECTION 9, AWARDS MAY BE MADE
UNDER THE PLAN FOR UP TO 4,000,000 SHARES OF COMMON STOCK, $0.10 PAR VALUE PER
SHARE, OF THE COMPANY (THE “COMMON STOCK”).  IF ANY AWARD EXPIRES OR IS
TERMINATED, SURRENDERED OR CANCELED WITHOUT HAVING BEEN FULLY EXERCISED OR IS
FORFEITED IN WHOLE OR IN PART (INCLUDING AS THE RESULT OF SHARES OF COMMON STOCK
SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY AT THE ORIGINAL ISSUANCE
PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR RESULTS IN ANY COMMON STOCK
NOT BEING ISSUED, THE UNUSED COMMON STOCK COVERED BY SUCH AWARD SHALL AGAIN BE
AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN.  IN THE CASE OF INCENTIVE
STOCK OPTIONS, HOWEVER, THE FOREGOING PROVISIONS SHALL BE SUBJECT TO ANY
LIMITATIONS UNDER THE CODE.  SHARES ISSUED UNDER THE PLAN MAY CONSIST IN WHOLE
OR IN PART OF AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.


 

          (b) Per-Participant Sublimit.  Subject to adjustment under Section 9,
the maximum number of shares

 

--------------------------------------------------------------------------------


 

of Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 1,000,000 per calendar year.  For purposes of the
foregoing limit, the combination of an Option in tandem with an SAR (each as
hereinafter defined) shall be treated as a single Award.  The per-Participant
limit described in this Section 4(b) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

 

--------------------------------------------------------------------------------


 


STOCK OPTIONS


 


GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK (EACH, AN
“OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK
OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION.”


 


INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE AN “INCENTIVE
STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE STOCK
OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF THE COMPANY, ANY OF THE COMPANY’S
PRESENT OR FUTURE PARENT OR SUBSIDIARY CORPORATIONS AS DEFINED IN
SECTION 424(E) OR (F) OF THE CODE, AND ANY OTHER ENTITIES THE EMPLOYEES OF WHICH
ARE ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS UNDER THE CODE, AND SHALL BE
SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE REQUIREMENTS OF
SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO LIABILITY TO A PARTICIPANT,
OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART THEREOF) THAT IS INTENDED TO BE AN
INCENTIVE STOCK OPTION IS NOT AN INCENTIVE STOCK OPTION OR FOR ANY ACTION TAKEN
BY THE BOARD PURSUANT TO SECTION 10(F), INCLUDING THE CONVERSION OF AN INCENTIVE
STOCK OPTION TO A NONSTATUTORY STOCK OPTION.


 


EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE OF EACH OPTION AND
SPECIFY SUCH EXERCISE PRICE IN THE APPLICABLE OPTION AGREEMENT, PROVIDED THAT
THE EXERCISE PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE (AS
DEFINED BELOW) AT THE TIME THE OPTION IS GRANTED.


 


DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH TIMES AND SUBJECT
TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE APPLICABLE OPTION
AGREEMENT, PROVIDED THAT NO OPTION WILL BE GRANTED FOR A TERM IN EXCESS OF 7
YEARS.


 


EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE COMPANY OF A
WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY OTHER FORM OF
NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD TOGETHER WITH PAYMENT
IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF SHARES FOR WHICH THE
OPTION IS EXERCISED.  SHARES OF COMMON STOCK SUBJECT TO THE OPTION WILL BE
DELIVERED BY THE COMPANY FOLLOWING EXERCISE EITHER AS SOON AS PRACTICABLE OR,
SUBJECT TO SUCH CONDITIONS AS THE BOARD SHALL SPECIFY, ON A DEFERRED BASIS (WITH
THE COMPANY’S OBLIGATION TO BE EVIDENCED BY AN INSTRUMENT PROVIDING FOR FUTURE
DELIVERY OF THE DEFERRED SHARES AT THE TIME OR TIMES SPECIFIED BY THE BOARD).


 


PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE OF AN OPTION
GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 

IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;

 

EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE IN AN OPTION AGREEMENT, BY:

 

delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding, or

 

delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

WHEN THE COMMON STOCK IS REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF 1934
(THE “EXCHANGE ACT”), BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE
PARTICIPANT VALUED AT THEIR FAIR MARKET VALUE AS DETERMINED BY (OR IN A MANNER
APPROVED BY) THE BOARD (“FAIR MARKET VALUE”), PROVIDED:

 

such method of payment is then permitted under applicable law,

 

such Common Stock, if acquired directly from the Company, was owned by the
Participant for the minimum period of time, if any, as may be established by the
Board in its discretion, which minimum shall be, in the absence of a
determination by the Board to the contrary, six months, and

 

such Common Stock is not subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements;

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW AND BY THE BOARD, BY:

 

delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or

 

payment of such other lawful consideration as the Board may determine; or

 

BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.

 


SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION OF AN ENTITY
WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR STOCK OF AN
ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR ANY OPTIONS OR OTHER
STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE THEREOF. 
SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS APPROPRIATE
IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON OPTIONS CONTAINED IN
SECTION 2 OR ELSEWHERE IN THIS SECTION 5.

 

--------------------------------------------------------------------------------


 


STOCK APPRECIATION RIGHTS

 

Nature of Stock Appreciation Rights. A Stock Appreciation Right (“SAR”) is an
Award entitling the holder on exercise to receive an amount in cash or Common
Stock or a combination thereof (such form to be determined by the Board)
determined in whole or in part by reference to appreciation, from and after the
date of grant, in the fair market value of a share of Common Stock.  SARs may be
based solely on appreciation in the fair market value of Common Stock or on a
comparison of such appreciation with some other measure of market growth such as
(but not limited to) appreciation in a recognized market index.  The date as of
which such appreciation or other measure is determined shall be the exercise
date unless another date is specified by the Board in the SAR Award.

 

Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

 

Rules Applicable to Tandem Awards.  When SARs are expressly granted in tandem
with Options:

 

the SAR will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event or a Change in Control Event) and will
be exercisable in accordance with the procedure required for exercise of the
related Option;

 

the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event or a Change in Control Event and except
that a SAR granted with respect to less than the full number of shares covered
by an Option will not be reduced until the number of shares as to which the
related Option has been exercised or has terminated exceeds the number of shares
not covered by the SAR;

 

the Option will terminate and no longer be exercisable upon the exercise of the
related SAR; and

 

the SAR will be transferable only with the related Option.

 

Exercise of Independent Stock Appreciation Rights.  A SAR not expressly granted
in tandem with an Option will become exercisable at such time or times, and on
such conditions, as the Board may specify in the SAR Award.

 


EXERCISE.  A SAR MAY BE EXERCISED ONLY BY DELIVERY TO THE COMPANY OF A WRITTEN
NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR OTHER FORM OF NOTICE
(INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD, TOGETHER WITH ANY OTHER
DOCUMENTS REQUIRED BY THE BOARD.


 


RESTRICTED STOCK


 


GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO ACQUIRE SHARES OF
COMMON STOCK, SUBJECT TO THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR PART OF
SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR FORMULA PRICE (OR TO REQUIRE
FORFEITURE OF SUCH SHARES IF ISSUED AT NO COST) FROM THE RECIPIENT IN THE EVENT
THAT CONDITIONS SPECIFIED BY THE BOARD IN THE APPLICABLE AWARD ARE NOT SATISFIED
PRIOR TO THE END OF THE APPLICABLE RESTRICTION PERIOD OR PERIODS ESTABLISHED BY
THE BOARD FOR SUCH AWARD (EACH, A “RESTRICTED STOCK AWARD”).  THE CONDITIONS
SPECIFIED BY THE BOARD SHALL BE BASED IN PART OR IN WHOLE ON THE ACHIEVEMENT OF
PERFORMANCE GOALS OR STANDARDS ESTABLISHED BY THE BOARD AND SHALL NOT BE BASED
SOLELY ON THE PASSAGE OF TIME.


 


TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS AND CONDITIONS OF A
RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR REPURCHASE (OR FORFEITURE)
AND THE ISSUE PRICE, IF ANY, SUBJECT TO THE LATTER SENTENCE OF SECTION 7(A).


 


STOCK CERTIFICATES.  ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A RESTRICTED
STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND, UNLESS
OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE PARTICIPANT, TOGETHER WITH A
STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR ITS DESIGNEE).  AT THE
EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE COMPANY (OR SUCH DESIGNEE)
SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO SUCH RESTRICTIONS TO THE
PARTICIPANT OR THE DESIGNATED BENEFICIARY OF SUCH PARTICIPANT.  FOR THESE
PURPOSES, A “DESIGNATED BENEFICIARY” OF A PARTICIPANT SHALL BE (1) A BENEFICIARY
DESIGNATED BY SUCH PARTICIPANT, IN A MANNER DETERMINED BY THE BOARD, TO RECEIVE
AMOUNTS DUE OR EXERCISE RIGHTS OF SUCH PARTICIPANT IN THE EVENT OF SUCH
PARTICIPANT’S DEATH OR (2) IN THE ABSENCE OF SUCH A DESIGNATION, THE
PARTICIPANT’S ESTATE.


 


DEFERRED DELIVERY OF SHARES.  THE BOARD MAY, AT THE TIME ANY RESTRICTED STOCK
AWARD IS GRANTED, PROVIDE THAT, AT THE TIME COMMON STOCK WOULD OTHERWISE BE
DELIVERED PURSUANT TO THE AWARD, THE PARTICIPANT SHALL INSTEAD RECEIVE AN
INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF COMMON STOCK AT SUCH TIME
OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL SPECIFY.  THE BOARD MAY AT
ANY TIME ACCELERATE THE TIME AT WHICH DELIVERY OF ALL OR ANY PART OF THE COMMON
STOCK SHALL TAKE PLACE.  THE BOARD MAY ALSO PERMIT AN EXCHANGE OF UNVESTED
SHARES OF COMMON STOCK THAT HAVE ALREADY BEEN DELIVERED TO A PARTICIPANT FOR AN
INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF COMMON STOCK AT SUCH TIME
OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL SPECIFY.

 

--------------------------------------------------------------------------------


 


LIMITATIONS ON VESTING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE
BOARD MAY, IN ITS DISCRETION, EITHER AT THE TIME A RESTRICTED STOCK AWARD IS
MADE OR AT ANY TIME THEREAFTER, WAIVE ITS RIGHT TO REPURCHASE SHARES OF COMMON
STOCK (OR WAIVE THE FORFEITURE THEREOF) OR REMOVE OR MODIFY ANY PART OR ALL OF
THE RESTRICTIONS APPLICABLE TO THE RESTRICTED STOCK AWARD, PROVIDED THAT THE
BOARD MAY ONLY EXERCISE SUCH RIGHTS IN EXTRAORDINARY CIRCUMSTANCES THAT SHALL
INCLUDE:  DEATH OR DISABILITY OF THE PARTICIPANT; ESTATE PLANNING NEEDS OF THE
PARTICIPANT; A MERGER, CONSOLIDATION, SALE, REORGANIZATION, RECAPITALIZATION, OR
CHANGE IN CONTROL OF THE COMPANY; OR ANY OTHER NONRECURRING SIGNIFICANT EVENT
AFFECTING THE COMPANY, A PARTICIPANT OR THE PLAN.


 


OTHER STOCK-BASED AWARDS


 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including Awards entitling recipients to receive shares of Common
Stock to be delivered in the future.  Such Other Stock Unit Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled.  Other Stock Unit Awards may be paid in shares of Common
Stock or cash, as the Board shall determine.  Subject to the provisions of the
Plan, the Board shall determine the conditions of each Other Stock Unit Awards,
including any purchase price applicable thereto.  At the time any Award is
granted, the Board may provide that, at the time Common Stock would otherwise be
delivered pursuant to the Award, the Participant will instead receive an
instrument evidencing the Participant’s right to future delivery of the Common
Stock.

 


ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN OTHER EVENTS


 


CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT, REVERSE STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, RECLASSIFICATION
OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION OR EVENT, OR ANY
DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND:


 

THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN;

 

THE PRE-PARTICIPANT LIMIT SET FORTH IN SECTION 4(B);

 

THE NUMBER AND CLASS OF SECURITIES AND EXERCISE PRICE PER SHARE OF EACH
OUTSTANDING OPTION;

 

THE SHARE AND PER-SHARE PROVISIONS OF EACH SAR,

 

THE REPURCHASE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING RESTRICTED STOCK
AWARD; AND

 

THE SHARE- AND PER-SHARE-RELATED PROVISIONS OF EACH OUTSTANDING SAR AND OTHER
STOCK UNIT AWARD,

 

shall be appropriately adjusted by the Company as determined by the Board (or
substituted Awards may be made, if applicable).

 


REORGANIZATION AND CHANGE IN CONTROL EVENTS


 


DEFINITIONS


 

A “REORGANIZATION EVENT” SHALL MEAN:

 

any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property;

 

any exchange of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange transaction; or

 

any liquidation or dissolution of the Company.

 

A “CHANGE IN CONTROL EVENT” SHALL MEAN:

 

the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change in Control Event:  (I) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an

 

--------------------------------------------------------------------------------


 

underwriter or agent of the Company), (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (III) any acquisition by any
corporation pursuant to a Business Combination (as defined below) that complies
with clauses (x) and (y) of Section 9(b)(i)(B)(3); or

 

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election, provided that there shall be excluded from this clause (y) any
individual whose initial assumption of office occurred as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied:  (x) all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include a corporation that as a result of such
transaction owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination, excluding for all purposes of
this clause (x) any shares of common stock or other securities of the Acquiring
Corporation attributable to any such individual’s or entity’s ownership of
securities other than Outstanding Company Common Stock or Outstanding Company
Voting Securities immediately prior to the Business Combination); and (y) no
Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

the liquidation or dissolution of the Company.

 

“GOOD REASON” SHALL MEAN ANY SIGNIFICANT DIMINUTION IN THE PARTICIPANT’S TITLE,
AUTHORITY, OR RESPONSIBILITIES FROM AND AFTER SUCH REORGANIZATION EVENT OR
CHANGE IN CONTROL EVENT, AS THE CASE MAY BE, OR ANY REDUCTION IN THE ANNUAL CASH
COMPENSATION PAYABLE TO THE PARTICIPANT FROM AND AFTER SUCH REORGANIZATION EVENT
OR CHANGE IN CONTROL EVENT, AS THE CASE MAY BE.

 

“CAUSE” SHALL MEAN ANY:

 

willful failure by the Participant, which failure is not cured within 30 days of
written notice to the Participant from the Company, to perform his or her
material responsibilities to the Company, or

 

willful misconduct by the Participant that affects the business reputation of
the Company.

 


EFFECT ON OPTIONS


 

REORGANIZATION EVENT.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT (REGARDLESS
OF WHETHER SUCH EVENT ALSO CONSTITUTES A CHANGE IN CONTROL EVENT), OR THE
EXECUTION BY THE COMPANY OF ANY AGREEMENT WITH RESPECT TO A REORGANIZATION EVENT
(REGARDLESS OF WHETHER SUCH EVENT WILL RESULT IN A CHANGE IN CONTROL EVENT), THE
BOARD SHALL PROVIDE THAT ALL OUTSTANDING OPTIONS SHALL BE ASSUMED, OR EQUIVALENT
OPTIONS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING CORPORATION (OR AN
AFFILIATE THEREOF); PROVIDED THAT IF SUCH REORGANIZATION EVENT ALSO CONSTITUTES
A CHANGE IN CONTROL EVENT, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE
CONTRARY IN THE INSTRUMENT EVIDENCING ANY OPTION OR ANY OTHER AGREEMENT BETWEEN
A PARTICIPANT AND THE COMPANY, SUCH ASSUMED OR SUBSTITUTED OPTIONS SHALL BECOME
IMMEDIATELY EXERCISABLE IN FULL IF, ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE
DATE OF THE CONSUMMATION OF THE REORGANIZATION EVENT, THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR THE ACQUIRING OR SUCCEEDING CORPORATION IS
TERMINATED FOR GOOD REASON

 

--------------------------------------------------------------------------------


 

BY THE PARTICIPANT OR IS TERMINATED WITHOUT CAUSE BY THE COMPANY OR THE
ACQUIRING OR SUCCEEDING CORPORATION.

 

For purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided that
if the consideration received as a result of the Reorganization Event is not
solely common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the consummation of
such Reorganization Event, except to the extent exercised by the Participants
before the consummation of such Reorganization Event; provided that in the event
of a Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Reorganization Event (the “Acquisition Price”),
then the Board may instead provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefore, a cash payment equal to the amount (if any) by
which (1) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (2) the aggregate exercise price of such Options.

 

--------------------------------------------------------------------------------


 

CHANGE IN CONTROL EVENT THAT IS NOT A REORGANIZATION EVENT. UPON THE OCCURRENCE
OF A CHANGE IN CONTROL EVENT THAT DOES NOT ALSO CONSTITUTE A REORGANIZATION
EVENT, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE CONTRARY IN THE
INSTRUMENT EVIDENCING ANY OPTION OR ANY OTHER AGREEMENT BETWEEN A PARTICIPANT
AND THE COMPANY, EACH SUCH OPTION SHALL BE IMMEDIATELY EXERCISABLE IN FULL IF,
ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE DATE OF THE CONSUMMATION OF THE
CHANGE IN CONTROL EVENT, THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR THE
ACQUIRING OR SUCCEEDING CORPORATION IS TERMINATED FOR GOOD REASON BY THE
PARTICIPANT OR IS TERMINATED WITHOUT CAUSE BY THE COMPANY OR THE ACQUIRING OR
SUCCEEDING CORPORATION.

 


EFFECT ON RESTRICTED STOCK AWARDS


 

REORGANIZATION EVENT THAT IS NOT A CHANGE IN CONTROL EVENT. UPON THE OCCURRENCE
OF A REORGANIZATION EVENT THAT IS NOT A CHANGE IN CONTROL EVENT, THE REPURCHASE
AND OTHER RIGHTS OF THE COMPANY UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD
SHALL INURE TO THE BENEFIT OF THE COMPANY’S SUCCESSOR AND SHALL APPLY TO THE
CASH, SECURITIES OR OTHER PROPERTY THAT THE COMMON STOCK WAS CONVERTED INTO OR
EXCHANGED FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO
THE SAME EXTENT AS THEY APPLIED TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED
STOCK AWARD.

 

CHANGE IN CONTROL EVENT.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL EVENT
(REGARDLESS OF WHETHER SUCH EVENT ALSO CONSTITUTES A REORGANIZATION EVENT),
EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE CONTRARY IN THE INSTRUMENT
EVIDENCING ANY RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN A
PARTICIPANT AND THE COMPANY, EACH SUCH RESTRICTED STOCK AWARD SHALL IMMEDIATELY
BECOME FREE FROM ALL CONDITIONS OR RESTRICTIONS IF, ON OR PRIOR TO THE FIRST
ANNIVERSARY OF THE DATE OF THE CONSUMMATION OF THE CHANGE IN CONTROL EVENT, THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR THE ACQUIRING OR SUCCEEDING
CORPORATION IS TERMINATED FOR GOOD REASON BY THE PARTICIPANT OR IS TERMINATED
WITHOUT CAUSE BY THE COMPANY OR THE ACQUIRING OR SUCCEEDING CORPORATION.

 


EFFECT ON OTHER STOCK UNIT AWARDS.  THE BOARD MAY SPECIFY IN AN AWARD AT THE
TIME OF THE GRANT THE EFFECT OF A REORGANIZATION EVENT AND CHANGE IN CONTROL
EVENT ON ANY OTHER STOCK UNIT AWARD.


 


GENERAL PROVISIONS APPLICABLE TO AWARDS


 


TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE DETERMINE OR
PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE GRANTED, EITHER VOLUNTARILY
OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK OPTION, PURSUANT TO A QUALIFIED
DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE OF THE PARTICIPANT, SHALL BE
EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A PARTICIPANT, TO THE EXTENT
RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED TRANSFEREES.


 


DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM (WRITTEN, ELECTRONIC
OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH AWARD MAY CONTAIN TERMS AND
CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


 


BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH AWARD MAY BE
MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE TERMS OF EACH
AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT PARTICIPANTS
UNIFORMLY.


 


TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN AWARD OF THE
DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER CHANGE IN
THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO WHICH, AND THE
PERIOD DURING WHICH, THE PARTICIPANT, OR THE PARTICIPANT’S LEGAL REPRESENTATIVE,
CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY, MAY EXERCISE RIGHTS UNDER THE
AWARD.


 


WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO BE
WITHHELD IN CONNECTION WITH AN AWARD TO SUCH PARTICIPANT.  EXCEPT AS THE BOARD
MAY OTHERWISE PROVIDE IN AN AWARD, FOR SO LONG AS THE COMMON STOCK IS REGISTERED
UNDER THE EXCHANGE ACT, PARTICIPANTS MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE
OR IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THE AWARD CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE;
PROVIDED THAT, EXCEPT AS OTHERWISE PROVIDED BY THE BOARD, THE TOTAL TAX
WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT
EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM
STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING
PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES
SURRENDERED TO SATISFY TAX WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.  THE
COMPANY MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS
FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO A PARTICIPANT.


 


AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY OUTSTANDING
AWARD, INCLUDING SUBSTITUTING THEREFORE ANOTHER AWARD OF THE SAME OR A DIFFERENT
TYPE, CHANGING THE DATE OF EXERCISE OR REALIZATION, AND CONVERTING AN INCENTIVE
STOCK OPTION TO A NONSTATUTORY STOCK OPTION, PROVIDED THAT THE

 

--------------------------------------------------------------------------------


 


PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED UNLESS THE BOARD
DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED ACTION, WOULD NOT
MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


 


CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE OBLIGATED TO DELIVER
ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO REMOVE RESTRICTIONS FROM
SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL:


 

ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF THE
COMPANY,

 

IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL MATTERS IN CONNECTION
WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN SATISFIED, INCLUDING ANY
APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK EXCHANGE OR STOCK MARKET
RULES AND REGULATIONS, AND

 

THE PARTICIPANT HAS EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS
OR AGREEMENTS AS THE COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE
REQUIREMENTS OF ANY APPLICABLE LAWS, RULES OR REGULATIONS.

 


ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY AWARD SHALL BECOME
IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL RESTRICTIONS OR
CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE CASE MAY BE.


 


PERFORMANCE CONDITIONS.


 


THIS SECTION 10(I) SHALL BE ADMINISTERED BY A COMMITTEE APPROVED BY THE BOARD,
ALL OF THE MEMBERS OF WHICH ARE “OUTSIDE DIRECTORS” AS DEFINED BY
SECTION 162(M) (THE “SECTION 162(M) COMMITTEE”).


 


NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, IF THE SECTION 162(M) COMMITTEE
DETERMINES AT THE TIME A RESTRICTED STOCK AWARD OR OTHER STOCK UNIT AWARD IS
GRANTED TO A PARTICIPANT WHO IS THEN AN OFFICER, THAT SUCH PARTICIPANT IS, OR IS
LIKELY TO BE AS OF THE END OF THE TAX YEAR IN WHICH THE COMPANY WOULD CLAIM A
TAX DEDUCTION IN CONNECTION WITH SUCH AWARD, A COVERED EMPLOYEE (AS DEFINED IN
SECTION 162(M)), THEN THE SECTION 162(M) COMMITTEE MAY PROVIDE THAT THIS
SECTION 10(I) IS APPLICABLE TO SUCH AWARD.


 


IF A RESTRICTED STOCK AWARD OR OTHER STOCK UNIT AWARD IS SUBJECT TO THIS
SECTION 10(I), THAN THE LAPSING OF RESTRICTIONS THEREON AND THE DISTRIBUTION OF
CASH OR SHARES PURSUANT THERETO, AS APPLICABLE, SHALL BE SUBJECT TO THE
ACHIEVEMENT OF ONE OR MORE OBJECTIVE PERFORMANCE GOALS ESTABLISHED BY THE
SECTION 162(M) COMMITTEE, WHICH:


 

shall be set by the Section 162(m) Committee within the time period prescribed
by, and shall otherwise comply with the requirements of, Section 162(m);

 

shall be based on the attainment of specified levels of one or any combination
of the following:  (i) earnings per share, (ii) return on average equity or
average assets with respect to a pre-determined peer group, (iii) earnings,
(iv) earnings growth, (v) revenues, (vi) expenses, (vii) stock price,
(viii) market share, (ix) return on sales, assets, equity or investment,
(x) regulatory compliance, (xi) improvement of financial ratings, (xii)
achievement of balance sheet or income statement objectives, (xiii) total
shareholder return, (xiv) net operating profit after tax, (xv) pre-tax or
after-tax income, (xvi) cash flow or (xvii) such other objective goals
established by the Board;

 

may be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated;

 

may be adjusted to exclude any one or more of (i) extraordinary items,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the write-down of
any asset and (v) charges for restructuring and rationalization programs; and

 

may vary by Participant and may be different for different Awards.

 


NOTWITHSTANDING ANY PROVISION OF THE PLAN, WITH RESPECT TO ANY RESTRICTED STOCK
AWARD OR OTHER STOCK UNIT AWARD THAT IS SUBJECT TO THIS SECTION 10(I), THE
SECTION 162(M) COMMITTEE:


 

may adjust downwards, but not upwards, the cash or number of Shares payable
pursuant to such Award; and

 

may not waive the achievement of the applicable performance goals except in the
case of the death or disability of the Participant.

 


THE SECTION 162(M) COMMITTEE SHALL HAVE THE POWER TO IMPOSE SUCH OTHER
RESTRICTIONS ON AWARDS SUBJECT TO THIS SECTION 10(I) AS IT MAY DEEM NECESSARY OR
APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M)(4)(C) OF
THE CODE, OR ANY SUCCESSOR PROVISION THERETO.


 


GENERAL


 


NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY CLAIM OR RIGHT
TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE CONSTRUED AS
GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER RELATIONSHIP
WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY TIME TO
DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE FROM ANY
LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.

 

--------------------------------------------------------------------------------


 


NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE APPLICABLE AWARD, NO
PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS AS A STOCKHOLDER
WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED WITH RESPECT TO AN
AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS
OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE NUMBER OF SHARES SUBJECT
TO SUCH OPTION ARE ADJUSTED AS OF THE DATE OF THE DISTRIBUTION OF THE DIVIDEND
(RATHER THAN AS OF THE RECORD DATE FOR SUCH DIVIDEND), THEN AN OPTIONEE WHO
EXERCISES AN OPTION BETWEEN THE RECORD DATE AND THE DISTRIBUTION DATE FOR SUCH
STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON THE DISTRIBUTION DATE, THE STOCK
DIVIDEND WITH RESPECT TO THE SHARES OF COMMON STOCK ACQUIRED UPON SUCH OPTION
EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT OUTSTANDING AS OF
THE CLOSE OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK DIVIDEND.


 


EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE ON THE DATE ON
WHICH IT IS ADOPTED BY THE BOARD, BUT NO AWARD MAY BE GRANTED UNLESS AND UNTIL
THE PLAN HAS BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS.  NO AWARDS SHALL BE
GRANTED UNDER THE PLAN AFTER THE TENTH ANNIVERSARY OF THE DATE ON WHICH THE PLAN
WAS ADOPTED BY THE BOARD, BUT AWARDS PREVIOUSLY GRANTED MAY EXTEND BEYOND THAT
DATE.


 


AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE PLAN OR ANY
PORTION THEREOF AT ANY TIME; PROVIDED THAT, TO THE EXTENT DETERMINED BY THE
BOARD, NO AMENDMENT REQUIRING STOCKHOLDER APPROVAL UNDER ANY APPLICABLE LEGAL,
REGULATORY OR LISTING REQUIREMENT SHALL BECOME EFFECTIVE UNTIL SUCH STOCKHOLDER
APPROVAL IS OBTAINED.  NO AWARD SHALL BE MADE THAT IS CONDITIONED UPON
STOCKHOLDER APPROVAL OF ANY AMENDMENT TO THE PLAN.


 


PROVISIONS FOR FOREIGN PARTICIPANTS.  THE BOARD MAY MODIFY AWARDS OR OPTIONS
GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED
STATES OR ESTABLISH SUBPLANS OR PROCEDURES UNDER THE PLAN TO RECOGNIZE
DIFFERENCES IN LAWS, RULES, REGULATIONS OR CUSTOMS OF SUCH FOREIGN JURISDICTIONS
WITH RESPECT TO TAX, SECURITIES, CURRENCY, EMPLOYEE BENEFIT OR OTHER MATTERS.


 


GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE HEREUNDER SHALL
BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS (WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PROVISIONS
THEREOF).


 

Construction.  The headings of the Sections of this Plan are included only for
convenience and shall not affect the meaning or interpretation of this Plan. 
References herein to Sections shall mean such Sections of this Agreement, except
as otherwise specified.  The words “herein” and “hereof” and other words of
similar import refer to this Plan as a whole and not to any particular part of
this Plan.  The word “including” as used herein shall not be construed so as to
exclude any other thing not referred to or described.

 

--------------------------------------------------------------------------------
